 

   
 

eT ees
‘USDC SDNY , 7
DOCUMENT
ELECTRONICALLY FILED
‘poc #:

 
   
    

UNITED STATES DISTRICT COURT

   

 

 

 

 

SOUTHERN DISTRICT OF NEW YORK DATE rivED. 1220/2019

SOMA SENGUPTA,

Petitioner,

1:16-cv-06967 (ALC)
-against-

THE ATTORNEY GENERAL OF THE STATE ORDER
OF NEW YORK,

Respondent.

 

 

ANDREW L. CARTER, JR., United States District Judge:

The Court is in receipt of Petitioner’s letter dated December 19, 2019, requesting a time
extension. Petitioner’s request is hereby GRANTED. Accordingly, Petitioner shall submit her
objection to Magistrate Judge Gorenstein’s Report & Recommendation by January 13, 2020.
SO ORDERED.

Dated: December 30, 2019 (Que
New York, New York / o—

ANDREW L. CARTER, JR.
United States District Judge

 

 
